Exhibit 10.2

 

NON-QUALIFIED STOCK OPTION AGREEMENT
OF
MERCURY MAN HOLDINGS CORPORATION

 

THIS AGREEMENT (the “Agreement”) is entered into as of               , 2004 (the
“Grant Date”), by and between Mercury Man Holdings Corporation, a Delaware
corporation (the “Company”), and                            , an employee of the
Company (or one of its Subsidiaries), hereinafter referred to as the “Optionee.”

 

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its common stock, par value $0.01 per share (“Common Stock”); and

 

WHEREAS, the Company wishes to carry out the Stock Option Plan of Mercury Man
Holdings Corporation (as it may be amended from time to time, the “Plan”), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and

 

WHEREAS, the Committee appointed to administer the Plan pursuant to Section 6.1
of the Plan (the “Committee”) has determined that it would be to the advantage
and best interest of the Company and its shareholders to grant the Non-Qualified
Stock Option provided for herein to the Optionee as an inducement to enter into
or remain in the service of the Company (or one of its Subsidiaries) and as an
incentive for increased efforts during such service, and has advised the Company
thereof and instructed the undersigned officers to issue said Option;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary. 
Capitalized terms used in this Agreement and not defined below shall have the
meaning given such terms in the Plan.  The singular pronoun shall include the
plural, where the context so indicates.

 


SECTION 1.1                                      “AFFILIATE” SHALL MEAN, WITH
RESPECT TO ANY PERSON, ANY OTHER PERSON DIRECTLY OR INDIRECTLY CONTROLLING,
CONTROLLED BY, OR UNDER COMMON CONTROL WITH, SUCH PERSON WHERE “CONTROL” SHALL
HAVE THE MEANING GIVEN SUCH TERM UNDER RULE 405 OF THE SECURITIES ACT.


 


SECTION 1.2                                      “BOARD” SHALL MEAN THE BOARD OF
DIRECTORS OF THE COMPANY.


 


SECTION 1.3                                      “CAUSE” SHALL HAVE THE MEANING
SPECIFIED IN THE STOCKHOLDERS AGREEMENT.


 


SECTION 1.4                                      “CHANGE IN CONTROL” SHALL MEAN
A CHANGE IN OWNERSHIP OR CONTROL OF THE COMPANY EFFECTED THROUGH A TRANSACTION
OR SERIES OF TRANSACTIONS (OTHER THAN AN OFFERING OF COMMON STOCK TO THE GENERAL
PUBLIC THROUGH A REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION) WHEREBY ANY “PERSON” OR RELATED “GROUP” OF “PERSONS” (AS SUCH TERMS
ARE USED IN SECTIONS 13(D) AND 14(D)(2) OF THE EXCHANGE ACT) (OTHER THAN THE
COMPANY,

 

--------------------------------------------------------------------------------


 


ANY OF ITS SUBSIDIARIES, AN EMPLOYEE BENEFIT PLAN MAINTAINED BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES, A PRINCIPAL STOCKHOLDER OR A “PERSON” THAT, PRIOR TO
SUCH TRANSACTION, DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER
COMMON CONTROL WITH, THE COMPANY OR A PRINCIPAL STOCKHOLDER) DIRECTLY OR
INDIRECTLY ACQUIRES BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 UNDER
THE EXCHANGE ACT) OF SECURITIES OF THE COMPANY POSSESSING MORE THAN FIFTY
PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF THE COMPANY’S SECURITIES
OUTSTANDING IMMEDIATELY AFTER SUCH ACQUISITION.


 


SECTION 1.5                                      “COMMITTEE” SHALL HAVE THE
MEANING SET FORTH IN THE RECITALS HERETO.


 


SECTION 1.6                                      “COMMON STOCK” SHALL HAVE THE
MEANING SET FORTH IN THE RECITALS HERETO.


 


SECTION 1.7                                      “COMPANY” SHALL HAVE THE
MEANING SET FORTH IN THE RECITALS HERETO.


 


SECTION 1.8                                      “GRANT DATE” SHALL HAVE THE
MEANING SET FORTH IN THE RECITALS HERETO.


 


SECTION 1.9                                      “OPTION” SHALL MEAN THE
NON-QUALIFIED STOCK OPTION TO PURCHASE COMMON STOCK GRANTED UNDER THIS
AGREEMENT.


 


SECTION 1.10                                “PERSON” SHALL MEAN AN INDIVIDUAL,
PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY, BUSINESS TRUST, JOINT STOCK
COMPANY, TRUST, UNINCORPORATED ASSOCIATION, JOINT VENTURE, GOVERNMENTAL
AUTHORITY OR OTHER ENTITY OF WHATEVER NATURE.


 


SECTION 1.11                                “PLAN” SHALL HAVE THE MEANING SET
FORTH IN THE RECITALS HERETO.


 


SECTION 1.12                                “PRINCIPAL STOCKHOLDER” SHALL MEAN
LEONARD GREEN & PARTNERS, L.P., A DELAWARE LIMITED PARTNERSHIP AND ITS
AFFILIATES.


 


SECTION 1.13                                “STOCKHOLDERS AGREEMENT” SHALL MEAN
THAT CERTAIN AMENDED AND RESTATED  STOCKHOLDERS AGREEMENT, DATED AS OF
SEPTEMBER 30, 2004, BY AND AMONG THE COMPANY, GREEN EQUITY INVESTORS IV, L.P.,
FTD CO-INVESTMENT LLC, THE OTHER PARTIES THERETO, AND THOSE CERTAIN OTHER
PERSONS WHO MAY BECOME A PARTY THERETO FROM TIME TO TIME IN SUBSTANTIALLY THE
FORM ATTACHED AS EXHIBIT A HERETO, AS AMENDED FROM TIME TO TIME.

 

ARTICLE II.
GRANT OF OPTION

 

Section 2.1                                      Grant of Option.  In
consideration of the Optionee’s agreement to enter into or remain in the employ
of the Company or one of its Subsidiaries, and for other good and valuable
consideration, as of the Grant Date, the Company irrevocably grants to the
Optionee the Option to purchase any part or all of an aggregate of
                     shares of Common Stock upon the terms and conditions set
forth in the Plan and this Agreement.

 

Section 2.2                                      Option Subject to Plan.  The
Option granted hereunder is subject to the terms and provisions of the Plan,
including without limitation, Article V and Sections 7.1, 7.2 and 7.3 thereof.

 

2

--------------------------------------------------------------------------------


 

Section 2.3                                      Option Price.  The purchase
price of the shares of Common Stock covered by the Option shall be $1.00 per
share (without commission or other charge).

 

ARTICLE III.
EXERCISABILITY

 

Section 3.1                                      Commencement of Exercisability

 


(A)                                  SUBJECT TO SUBSECTION (B) AND (C) AND
SECTION 3.3, THE OPTION SHALL BECOME EXERCISABLE IN FIVE EQUAL AND CUMULATIVE
INSTALLMENTS PROVIDED THAT THE OPTIONEE REMAINS CONTINUOUSLY EMPLOYED IN ACTIVE
SERVICE WITH THE COMPANY FROM THE GRANT DATE THROUGH SUCH DATE AS FOLLOWS:


 

(I)                                     THE FIRST INSTALLMENT SHALL CONSIST OF
                   SHARES COVERED BY THE OPTION AND SHALL BECOME EXERCISABLE ON
JUNE 30, 2005;

 

(ii)                                  The second installment shall consist of
              shares covered by the Option and shall become exercisable on
June 30, 2006;

 

(iii)                               The third installment shall consist of
                  shares covered by the Option and shall become exercisable on
June 30, 2007;

 

(iv)                              The fourth installment shall consist of
               shares covered by the Option and shall become exercisable on
June 30, 2008; and.

 

(v)                                 The fifth installment shall consist of
                 shares covered by the Option and shall become exercisable on
June 30, 2009.

 


(B)                                 NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 3.1, BUT SUBJECT TO SUBSECTION (C), THE OPTIONS COVERED BY ANY
INSTALLMENT THAT IS STILL ELIGIBLE TO BECOME EXERCISABLE AS SET FORTH ABOVE
SHALL BE EXERCISABLE IMMEDIATELY PRIOR TO THE OCCURRENCE OF A CHANGE IN CONTROL
IF THE OPTIONEE REMAINS CONTINUOUSLY EMPLOYED IN ACTIVE SERVICE WITH THE COMPANY
FROM THE GRANT DATE THROUGH THE DATE IMMEDIATELY PRIOR TO THE DATE OF THE CHANGE
IN CONTROL.


 


(C)                                  NO PORTION OF THE OPTION WHICH IS
UNEXERCISABLE AT TERMINATION OF EMPLOYMENT SHALL THEREAFTER BECOME EXERCISABLE.


 

Section 3.2                                      Duration of Exercisability. 
The installments provided for in Section 3.1 are cumulative.  Each such
installment which becomes exercisable pursuant to Section 3.1 shall remain
exercisable until it becomes unexercisable.

 

Section 3.3                                      Expiration of Option.  The
Option may not be exercised to any extent by anyone after the first to occur of
the following events:

 

(a)                                  The tenth anniversary of the Grant Date; or

 

3

--------------------------------------------------------------------------------


 

(b)                                 Except as the Committee may otherwise
approve, the thirtieth day following the date of the Optionee’s Termination of
Employment for any reason other than (i) termination by the Company for Cause as
determined by the Committee in its discretion; or (ii) the Optionee’s death or
disability (as defined in Section 22(e)(3) of the Code); or

 

(c)                                  Except as the Committee may otherwise
approve, the date of the Optionee’s Termination of Employment by reason of
termination by the Company for Cause as determined by the Committee in its
discretion; or

 

(d)                                 In the case of an Optionee whose Termination
of Employment is by reason of his or her death or disability (within the meaning
of Section 22(e)(3) of the Code), the expiration of 12 months from the date of
the Optionee’s Termination of Employment; or

 

(e)                                  The occurrence of a Change in Control,
provided that any portion of the Option which is exercisable as of the
occurrence of the Change in Control may be exercised concurrently therewith.

 

Section 3.4                                      Partial Exercise.  Any
exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable; provided, however,
that each partial exercise shall be for not less than 100 shares and shall be
for whole shares only.

 

Section 3.5                                      Exercise of Option.  The
exercise of the Option shall be governed by the terms of this Agreement and the
terms of the Plan, including, without limitation, the provisions of Article V of
the Plan.

 

ARTICLE IV.
OTHER PROVISIONS

 

Section 4.1                                      Not a Contract of Employment. 
Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any of its Subsidiaries or
shall interfere with or restrict in any way the rights of the Company or its
Subsidiaries, which are hereby expressly reserved, to discharge the Optionee at
any time for any reason whatsoever, with or without Cause, except as may
otherwise be provided by any written agreement entered into by and between the
Company and the Optionee.

 

Section 4.2                                      Shares Subject to Plan and
Stockholders Agreement.  The Optionee acknowledges that any shares acquired upon
exercise of the Option are subject to the terms of the Plan and the Stockholders
Agreement including, without limitation, the restrictions set forth in
Section 5.6 of the Plan, and, in accordance with Section 5.3(b) of the Plan, the
Optionee acknowledges that the execution of the Stockholders Agreement is a
condition precedent to exercising the Option.

 

Section 4.3                                      Construction.  This Agreement
shall be administered, interpreted and enforced under the laws of the state of
Delaware.

 

Section 4.4                                      Conformity to Securities Laws. 
The Optionee acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act and the

 

4

--------------------------------------------------------------------------------


 

Exchange Act and any and all regulations and rules promulgated thereunder by the
Securities and Exchange Commission, including without limitation Rule 16b-3. 
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations.  To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 

Section 4.5                                      Amendment, Suspension and
Termination.  The Option may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board, provided that, except as provided by Section 7.1 of the
Plan, neither the amendment, suspension nor termination of this Agreement shall,
without the consent of the Optionee, alter or impair any rights or obligations
under the Option.

 

Section 4.6                                      Cash-Out of the Option Upon a
Change in Control.  To the extent that any vested portion of the Option is not
exercised by the Optionee prior to the occurrence of a Change in Control, the
Committee may, in its sole discretion, cancel such portion of the Option in
exchange for a cash payment equal to the product of (a) the number of shares of
Common Stock subject to such portion of the Option and (b) the excess, if any,
of (i) the fair market value of the consideration received by the Company’s
stockholders in connection with such Change in Control, as determined by the
Committee in its sole discretion, over (ii) the Exercise Price per share of
Common Stock subject to the Option.

 

Section 4.7                                      Tax Withholding.     The
Company shall be entitled to require payment in cash or deduction from other
compensation payable to the Optionee of any sums required by federal, state or
local tax law to be withheld with respect to the exercise or disposition of the 
Option.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

MERCURY MAN HOLDINGS CORPORATION

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

Optionee Name

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Optionee’s Social Security Number:   

 

 

 

6

--------------------------------------------------------------------------------